UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2010. []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYes¨No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 1,000 shares as of July 10, 2010. EXPLANATORY NOTE This Form 10-Q/A (Amendment No. 1) to American Airlines, Inc.’s (American’s) Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2010, initially filed with the Securities and Exchange Commission (SEC) on July 21, 2010 (Original Filing) is being filed in response to communications received from the SEC in connection with a confidential treatment request with respect to (i) Exhibit 10.1, Purchase Agreement No. 1977 Supplement 34 dated as of July 21, 2010, and (ii) Exhibit 10.2, Purchase Agreement No. 3219 Supplement No. 2 dated as of July 21, 2010. Item 6 of Part II of the Original Filing is hereby amended to include revised redacted versions of Exhibits 10.1 and 10.2. Item6. Exhibits Exhibits required to be filed by Item601 of RegulationS-K. Where the amount of securities authorized to be issued under any of American’s long-term debt agreements does not exceed 10 percent of American’s assets, pursuant to paragraph (b) (4)of Item601 of RegulationS-K, in lieu of filing such as an exhibit, American hereby agrees to furnish to the Commission upon request a copy of any agreement with respect to such long-term debt. The following exhibits are included herein: Supplemental Agreement No.34 to Purchase Agreement No.1977 by and between American Airlines, Inc. and The Boeing Company dated as of July21, 2010. Portions of this Exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request under Rule24b-2 of the Securities and Exchange Act of 1934, as amended. Supplemental Agreement No.2 to Purchase Agreement No.3219 by and between American Airlines, Inc. and The Boeing Company dated as of July21, 2010. Portions of this Exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request under Rule24b-2 of the Securities and Exchange Act of 1934, as amended. 12 Computation of ratio of earnings to fixed charges for the three and six months ended June30, 2010 and 2009. Certification of Chief Executive Officer pursuant to Rule13a-14(a). Certification of Chief Financial Officer pursuant to Rule13a-14(a). 32 Certification pursuant to Rule13a-14(b) and section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code). The following materials from American Airlines, Inc’s Quarterly Report on Form 10-Q for the quarter ended June30, 2010, formatted in XBRL (Extensible Business Reporting Language): (i) the Condensed Consolidated Statements of Operations, (ii)the Condensed Consolidated Balance Sheets, (iii)the Condensed Consolidated Statements of Cash Flows, and (iv)Notes to Condensed Consolidated Financial Statements, tagged as blocks of text. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN AIRLINES, INC. Date:December 9, 2010BY:/s/ Isabella D. Goren Isabella D. Goren Senior Vice President and Chief Financial Officer
